      Case 5:18-cv-00803-XR Document 29 Filed 10/31/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ETTA FANNING,                                  §
                                               §
               Plaintiff,                      §
                                               §
VS.                                            §      Civil Action No. 5:18-cv-0803-XR
                                               §
CITY OF SHAVANO PARK, TEXAS,                   §
                                               §
            Defendant.                         §
__________________________________             §

                DEFENDANT CITY OF SHAVANO PARK, TEXAS’
                    MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE XAVIER RODRIGUEZ:

       NOW COME CITY OF SHAVANO PARK Defendants in the above entitled and

numbered cause, and pursuant to Rule 56, FEDERAL RULES          OF   CIVIL PROCEDURE, files

this its Motion for Summary Judgment and in support thereof would respectfully show

unto the Court the following:

                                              I.

       Defendants CITY OF SHAVANO PARK would show unto the Court that there is no

genuine issue as to any material fact and that they are entitled to judgment, as a matter of

law since its Ordinances in question do not violate the First Amendment to the United

States Constitution.

                                             II.

       Defendant CITY OF SHAVANO PARK incorporates into their Motion for Summary

Judgment for all purposes the following exhibits:

       (1)     Exhibit A -      Deposition of Plaintiff Etta Fanning;
       (2)     Exhibit B -      Deposition of City Manager Bill Hill;
       (3)     Exhibit C -      City of Shavano Park Ordinance in question.
       Case 5:18-cv-00803-XR Document 29 Filed 10/31/19 Page 2 of 6




The above Exhibits A, B and C are hereby incorporated by reference for all purposes.

                                                III.

        The case at bar concerns the rain check Fourth of July Party held at the Bentley

Manor Subdivision in the City of Shavano Park in July of 2018. Plaintiff ETTA FANNING

complains that banner signs that she placed on the Bentley Manor Homeowner’s

Association property were taken down by the City of Shavano Park, due to the fact that

said banners were in violation of the City of Shavano Park Ordinance, Sec. 24-7.

Plaintiff ETTA FANNING further complains that three (3) yard signs that she had placed

were taken down by the City of Shavano Park (one of which was replaced) pursuant to

City of Shavano Park Ordinance Sec. 24-6 (3) and (5). However, Plaintiff’s placing of

the signs was on the easement of the HOA Association. (See Exhibit B – Deposition of

City Manager Bill Hill pp. 19-22).

                                           IV.
                                    UNDISPUTED FACTS

        Defendant CITY OF SHAVANO PARK asserts unto the Court the following facts

are undisputed:


        (1)     Plaintiff Etta Fanning placed banner signs on Homeowner’s
                Association property and not on her own private property or any
                individual residential property. (See Exhibit A – Deposition of Etta
                Fanning, p. 11). Plaintiff Fanning placed three yard signs
                concerning the Rain Check Fourth of July Party. One of the three
                signs were placed at Ernest Barbario’s residence wherein he did
                not give permission. (See Exhibit B – Deposition of City Manager
                Bill Hill p. 18). The two remaining signs were placed on HOA
                Property. (See Exhibit B – Deposition of City Manager Bill Hill,
                pp. 19-22). The City of Shavano Park allows each residence to
                have two signs within the framework of four square feet within ten
                feet of the front door regardless of content. (See Exhibit B –
                Deposition of City Manager Bill Hill, pp. 13-15; Exhibit C – City
                of Shavano Park Ordinance 24-6 and 24-6(3))


________________________________________________________________________________________________
Etta Fanning v. City of Shavano Park                               Civil Action No. 5:18-cv-00803-XR
Defendant City of Shavano Park’s Motion for Summary Judgment                                  Page 2
       Case 5:18-cv-00803-XR Document 29 Filed 10/31/19 Page 3 of 6




                                            V.
                                 STANDING UNDER ARTICLE III

        Defendant CITY     OF    SHAVANO PARK moves the Court to dismiss Plaintiff ETTA

FANNING’s complaint based on her failure to meet the standing requirement. To meet the

Article III standing requirement, Plaintiff must show:

        (1) an injury in fact that is concrete and particularized and actual or imminent;

        (2) a casual connection between the injury and the conduct complained of; and,

        (3) the likelihood that a favorable decision will redress the injury.

Croft v. Governor of Tex., 562 F.3d 735, 745 (5th Cir. 2009)(citing Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560 (1992)).

        Defendant CITY      OF   SHAVANO PARK asserts that Plaintiff ETTA FANNING has

failed to meet all three prongs of the Article III standing requirement.                  Plaintiff

FANNING’s complaint regarding Banner Signs concerns the placing of banner signs on

Homeowners Association property. (See Exhibit A – Deposition of Etta Fanning, p. 12)

Plaintiff Fanning did not have the permission of the Homeowners Association as

evidenced by the phone message left by HOA President Adam Holzhouer to City

Manager Hill concerning Fanning not having permission to place the banners on HOA

Property. (See Exhibit A – Deposition of Etta Fanning, Ex. 4).

        Plaintiff Fanning’s remaining complaint concerns three yard signs that were taken

by the City of Shavano Park that were placed on HOA Property. (See Exhibit B –

Deposition of City Manager Bill Hill, pp. 18-22). Defendant City of Shavano Park

asserts that prongs 1, 2 and 3 have not been met by Plaintiff Fanning concerning

standing, since the banners and signs were not placed on her property, but rather on HOA

Property of which she has a tenancy in common and did not have permission.

________________________________________________________________________________________________
Etta Fanning v. City of Shavano Park                               Civil Action No. 5:18-cv-00803-XR
Defendant City of Shavano Park’s Motion for Summary Judgment                                  Page 3
       Case 5:18-cv-00803-XR Document 29 Filed 10/31/19 Page 4 of 6




                                                VI.

        Defendant CITY OF SHAVANO PARK would show unto the Court that as a Type A

general municipality, it has power to enact sign ordinances. See Town of Lakewood

Village v. Bizios, 493 S.W.3d 527, 531 (Fn. 3) (2016); The Honorable Florence

Shapiro, Tx. Atty. Gen. Op. GA/0192 (2004).

                                           VII.
                                    FIRST AMENDMENT

        Defendant CITY OF SHAVANO PARK asserts that Reed v. Town of Gilbert, AZ,

___ U.S. ___ 135 S.Ct. 2218 (2015) is controlling in the case at bar. Defendant asserts

that its Banner Sign Ordinance Sec. 24-7 and its Sign Ordinance under 24-6 (3) is not

content based and therefore not subject to strict scrutiny.

        Sec. 24-7 – Banner Signs (See, Exhibit C ) is a time, place and manner restriction

on the use of banner signs in the City of Shavano Park. There is no restriction and/or

even mention of content concerning the Banner Signs, only time, place and manner

restrictions.

        Defendant CITY OF SHAVANO PARK asserts that Palmer v. City of Missoula MT,

2017 W.L. 1277460 (D. MT, Apr. 4, 2017)(not published) is instructive to the case at bar.

In Palmer, the City of Misoula passed an ordinance prohibiting banners, flags, pennants,

streamers, spinners or other types of wind signs.            Plaintiff Palmer brought a First

Amendment challenge that the ordinance was content based and not content neutral. The

Court evaluated the case under Reed v. Town of Gilbert, AZ ___ U.S. ___ 135 S.Ct. 2218

(2015) and Metro Media Inc. v. City of San Diego, 453 U.S. 490 (1981). Ultimately, the

Court held that the ordinance banning banners, flags, etc. was content neutral and




________________________________________________________________________________________________
Etta Fanning v. City of Shavano Park                               Civil Action No. 5:18-cv-00803-XR
Defendant City of Shavano Park’s Motion for Summary Judgment                                  Page 4
       Case 5:18-cv-00803-XR Document 29 Filed 10/31/19 Page 5 of 6




furthered the governmental interests of the City of Misoula. The trial court granted the

City of Misoula’s summary judgment.

        Plaintiff’s Second Count of her Complaint concerns Ordinance Sec. 24-6 (5)

concerning the restriction of no sign being erected for more than sixty (60) days prior to

the start of the voting period. However, Sec. 24-6 (3) allows each resident to erect two

signs that do not exceed four square feet that are placed within ten feet of the primary

residence and not illuminated or back-lit. These signs may be erected all year. (See

Exhibit B – Deposition of City Manager Bill Hill, pp. 14-15).

        In evaluating a sign ordinance under Reed v. Town of Gilbert, AZ ___ U.S. ___

135 S.Ct. 2218 (2015), the Court must first consider whether the law is content neutral on

its face. Defendant City of Shavano Park asserts that its Ordinance Sec. 24-6 (Exhibit C)

is content neutral on its face and furthers the governmental interest of the City of

Shavano Park. See, Reagan National Advertising of Austin, Inc. v. City of Austin, 377

F.Supp.3d 670, 681 (W.D. Tex. 2019).

        Defendant CITY OF SHAVANO PARK asserts that the ordinances made the basis of

Plaintiff’s Complaint, the banner ordinance and the sign ordinance under Sec. 24-6 are

content neutral and constitutionally limit time, place and manner in accordance with the

First Amendment, as a matter of law. Reed v. Town of Gilbert, AZ ___ U.S. ___ 135

S.Ct. 2218, 2230 (2015); Reagan National Advertising of Austin, Inc. v. City of Austin,

377 F.Supp.3d 670, 683 (W.D. Tex. 2019).

        WHEREFORE, PREMISES CONSIDERED Defendants CITY OF SHAVANO

PARK, prays that it motion for summary judgment be in all things granted. That the

Plaintiff’s lawsuit be dismissed against it and for such other and further relief as it may

show itself justly entitled.

________________________________________________________________________________________________
Etta Fanning v. City of Shavano Park                               Civil Action No. 5:18-cv-00803-XR
Defendant City of Shavano Park’s Motion for Summary Judgment                                  Page 5
       Case 5:18-cv-00803-XR Document 29 Filed 10/31/19 Page 6 of 6




                                         Respectfully submitted,

                                         LAW OFFICES OF CHARLES S. FRIGERIO
                                         A Professional Corporation
                                         Riverview Towers
                                         111 Soledad, Suite 840
                                         San Antonio, Texas 78205
                                         (210) 271-7877
                                         (210) 271-0602 Telefax
                                         Email: csfrigeriolaw@sbcglobal.net
                                                frigeriolaw1995@sbcglobal.net

                                         BY:     /s/ Charles S. Frigerio
                                                 CHARLES S. FRIGERIO
                                                 SBN: 07477500

                                               HECTOR X. SAENZ
                                               SBN: 17514850
                                         ATTORNEYS FOR DEFENDANT
                                         CITY OF SHAVANO PARK




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of October, 2019, I electronically filed the
foregoing Defendant City of Shavano Park’s Motion for Summary Judgment with the
Clerk of the Court using the CM/ECF system and will send notification of such filing via
Electronic Mail to:
Mr. Jerad Wayne Najvar
Najvar Law Firm PLLC
2180 North Loop West, Suite 255
Houston, Texas 77018                             Via Email: jerad@najvarlaw.com



                                                 /s/ Charles S. Frigerio
                                                 CHARLES S. FRIGERIO




________________________________________________________________________________________________
Etta Fanning v. City of Shavano Park                               Civil Action No. 5:18-cv-00803-XR
Defendant City of Shavano Park’s Motion for Summary Judgment                                  Page 6
